Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a method of conducting a drop test of an article, classified in G01N3/303.
II. Claims 9-17, drawn to a system for conducting a drop test of an article, classified in G01N3/30.
	III. Claims 18-20, drawn to a computer-implemented method for conducting a drop test of an article, classified in G01N3/62.

The inventions are independent or distinct, each from the other because:
Inventions I-II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process. For example, the system of claim 9 can be used to perform steps for using computer readable media to cause one or more processors to perform the recited steps of claim 9. Additionally, unlike claim 1, claim 9 requires the determination of the at least one of the target complex stiffness and target total weight based on the first accelerometer data and also requires the step of detecting second accelerometer data. Finally, claim 9 does not require adjustment of the at least one of the complex stiffness or total weight, and conducting a subsequent drop test after the adjustment, which is required by claim 1.

Inventions I and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect. Unlike claim 1, claim 18 does not require the steps of “dropping the article and a drop carriage of a drop tower from an initial height with respect to a base of the drop tower for an initial drop test, wherein the article is coupled to the drop carriage,” “adjusting, based on the target complex stiffness or the target total weight, the at least one of the complex stiffness or the total weight for a subsequent drop test” and “conducting the subsequent drop test after adjusting the at least one of the complex stiffness or the total weight for the subsequent drop test.” Unlike claim 18, claim 1 does not require steps for detecting first accelerometer data by one or more computing devices, automatically determining a constant energy balance curve by the one or more computing devices and in response to detecting the first accelerometer data, and automatically determining at least one of a target complex stiffness or target total weight by the one or more computing devices based on the first accelerometer data.
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions II-III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another and materially different apparatus. Specifically, the process of claim 18 could be performed by a computer not comprising the drop assembly of claim 9, and that does not comprise the computer readable media of claim 9 for causing one or more processors to perform the step of detecting second accelerometer data.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Erik Sivertson (Reg. No. 67645) on 10/7/21 a provisional election was made without traverse to prosecute the invention of group I, claims 1-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Erik Sivertson (Reg. No. 67645) on 4/27/22.

The application has been amended as follows: 
Claims 9-20. (Cancelled)

Allowable Subject Matter
Claims 1-8 are allowed.

The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record fails to anticipate or render obvious the features of “determining a constant energy balance curve for at least one of a complex stiffness or a total weight of the article and the drop carriage with respect to a pulse duration of the initial impact, the complex stiffness being for at least one of the drop carriage or the base of the drop tower” and “determining, based on the constant energy balance curve and a target pulse duration, at least one of a target complex stiffness or a target total weight for the article and the drop carriage” all in combination with the rest of the recited method.
JP 2012127927 A (hereinafter Yoshida) is considered the closest prior art of record. Fig. 2 and pg. 8 lines 10-17 of the translation teach that since the weight of the impact table 14 is constant, a predetermined pulse duration can be selected by changing the spring constant K provided by the springs 16. Yoshida differs from claim 1 at least in that the article 17 is not dropped with the drop carriage 14 because Yoshida’s drop carriage 14 is meant for impacting the article 17. It would not have been obvious to modify Yoshida such that the article 17 is carried on the drop carriage 14 (such that both the article and drop carriage are dropped as claimed) because this would prevent the carriage from impacting the article 17 as intended. Additionally, such a modification would render the graph in fig. 2 useless since the mass every article to be tested would alter the predetermined pulse widths, making them unknown. As a result, achieving a desired pulse width would require adjustment by trial and error, which Yoshida teaches away from (pg. 3 lines 28-32 of Yoshida’s translation).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP 2012127927 A is the closest art of record, as discussed above
US 6327921 B1 teaches the concept of a “tap” testing device 20 that is used to impact test an array of surface area portions of an aircraft wing flap 50. The stiffness of each tapped surface portion is calculated from the pulse duration of each “tap” (abstract). Fig. 6 shows that a loss in stiffness can be plotted in correlation with each tapped surface area portion of the flap 50, but there is no teaching of a curve that correlates pulse duration with a stiffness of the testing device or with a weight of the article and a drop carriage
US 3226974 A teaches (see col. 8 line 73 – col. 9 line 11 and figs. 8 and 12) wherein a programmer 2a is adjustable to achieve either a pulse 124 of short duration or a pulse 125 of long duration, even if a drop package weight is changed. However, there is no teaching of selecting a target complex stiffness or target total weight by using a curve correlating pulse duration with complex stiffness or total weight
US 3402593 A (abstract, fig. 9) and US 3577763 A (col. 4 lines 23-26 and fig. 6) teach that it is known to adjust pulse duration by adjusting the stiffness of a shock absorbing element and that it is known to generate a curve describing the relationship between acceleration forces and pulse duration. However, one of skill in the art would not be able to readily determine a target total weight or target complex stiffness for a target pulse duration from such a curve.
The NPL titled “Design for Standard Impact Pulses of Drop Tester” provides a discussion of the dynamic response of a drop tester, but fails to teach all the limitation of claim 1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./Examiner, Art Unit 2853                                                                                                                                                                                                        


/Manish S Shah/Primary Examiner, Art Unit 2853